United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1009
                                   ___________

Alberici Corporation, as Plan           *
Administrator for Alberici Companies    *
Retirement Plan;                        *
                                        *
            Plaintiff - Appellee,       *
                                        *
Gary Davis,                             * Appeal from the United States
                                        * District Court for the Eastern
            Intervenor Plaintiff -      * District of Missouri.
            Appellee,                   *
                                        * [UNPUBLISHED]
      v.                                *
                                        *
Helen E. Davis,                         *
                                        *
            Defendant - Appellant.      *
                                   ___________

                             Submitted: May 17, 2006
                                Filed: July 6, 2006
                                 ___________

Before BYE, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Helen Davis appeals the district court's grant of summary judgment in favor of
Alberici Corporation and Gary Davis, holding a domestic relations order entered in
connection with the Davis's divorce was not a qualified domestic relations order
(QDRO) as defined by 29 U.S.C. § 1056(d)(3)(D)(ii) of the Employee Retirement
Income Security Act. The district court1 concluded the domestic relations order would
require Alberici to pay Helen benefits in excess of the amount in Gary's retirement
account. Therefore, it violated § 1056(d)(3)(D)(ii)'s prohibition against paying
increased benefits and was not a QDRO. We agree. Because an extended discussion
would add nothing to the well-reasoned order of the district court, we affirm under 8th
Cir. R. 47B.
                       ______________________________




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                         -2-